DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 03/22/2021.
Claims 1, 7, and 11 have been amended.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement

The Information Disclosure Statement filed on 12/09/2020 has been considered. An initialed copy of the Form 1449 is enclosed herewith.












.

Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 03/22/2021 have been fully considered but they are not persuasive.  The updated rejection below discloses the amended limitations that the Applicant asserts is missing from the previous Office action.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ali et al. (USPGP 2014/0067677 A1) hereinafter ALI, in view of Foulds et al. (USPGP 2014/0122344 A1), hereinafter FOULDS, and further in view of Grigg et al. (USPGP 2014/0006259 A1), hereinafter GRIGG, and further in view of Bergman (USPGP 2014/0278857 A1), hereinafter BERGMAN.

Claim 1:
ALI as shown below discloses the following limitations:
a non-transitory storage medium storing instructions; (see at least Figure 1 as well as associated and related text)
a processing unit coupled to the non-transitory storage medium that executes the instructions to: (see at least Figure 1 as well as associated and related text)
verify that the item level specific payment information corresponds to the item level transaction details received from the gateway; (see at least paragraphs 0157, 0163, 0170, 0015)
receive a transaction authorization for the transaction from the gateway; (see at least paragraphs 0015, 0054, 0058, 0157, 0163, 0170)
inform the point of sale device of the transaction authorization. (see at least paragraphs 0015, 0054, 0058, 0157, 0163, 0170)
ALI does not specifically disclose the following limitations, but FOULDS as shown does:
receive an electronic payment token associated with a transaction from a point of sale device; (see at least Figures 1, 3, and 4 as well as associated and related text; paragraphs 0031, 0034, 0036, and 0041)
retrieve, via an electronic network,  item level transaction details associated with the transaction from a gateway utilizing the electronic payment token; (see at least Figures 1, 3, and 4 as well as associated and related text; paragraphs 0031, 0034, 0036, and 0041)
transmit the payment details to the gateway based at least in part on the verifying. (see at least Figures 1, 3, and 4 as well as associated and related text; paragraphs 0031, 0034, 0036, and 0041)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make ALI with the technique of FOULDS because, “In the past, most sales, and other commercial activities, were conducted in person at merchant or vendor locations.  Then, as now, in conducting such activities, purchasers have typically provided payment for their purchases using paper money, cheques, or manually-processed credit cards.  With the development of electronic networks, quicker and more efficient methods of processing payment have become possible.  For example, electronic processing of credit cards has become feasible, as well as direct payment using bank cards and cash equivalent account cards, such as pre-paid cards, gift cards, or loyalty program cards.” (ALI: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Furthermore, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of ALI/FOULDS does not specifically disclose:
wherein the item level transaction details comprise first transaction information about a first item, and second transaction information about a second item;
receive payment details from a customer, comprising item level specific payment information, the item level specific payment information including:
a first payment method to be applied to the first item at least partially based on the first transaction information; and
a second payment method to be applied to a the second item at least partially based on the second transaction information;
GRIGG, however, in at least Claim 1 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALI/FOULDS with the technique of GRIGG because, “There is a need for systems, apparatuses and methods that lessen the burden associated with carrying credit cards, checks, cash, and other payment vehicles while maximizing the benefits of using different payment vehicles to purchase different categories of goods and services.” (GRIGG: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Furthermore, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of ALI/FOULDS/GRIGG does not specifically disclose:
using at least one of the first or second transaction information, present to the user promotional material supplied by one of a merchant selling the first item and the second item, the promotional material not in the user’s possession prior to the presentation of the promotional material;
apply the promotional material to a cost of at least one of the first item or second item;
BERGMAN, however, in at least Figure 1 as well as associated and related text, and in at least paragraphs 0016, 0017, and 0036 discloses providing coupons to users on their mobile device.  In the competitive ALI/FOULDS/GRIGG with the technique of BERGMAN because, “In the past, most sales, and other commercial activities, were conducted in person at merchant or vendor locations.  Then, as now, in conducting such activities, purchasers have typically provided payment for their purchases using paper money, cheques, or manually-processed credit cards.  With the development of electronic networks, quicker and more efficient methods of processing payment have become possible.  For example, electronic processing of credit cards has become feasible, as well as direct payment using bank cards and cash equivalent account cards, such as pre-paid cards, gift cards, or loyalty program cards.” (ALI: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 2:
The combination of ALI/FOULDS/GRIGG/BERGMAN discloses the limitations as shown in the rejections above.  ALI further discloses the item level specific payment information comprises a coupon associated with an item, a discount associated with the item, or reward points specifically redeemable for the item.  See at least paragraphs 0064 and 0067.




Claim 3:
The combination of ALI/FOULDS/GRIGG/BERGMAN discloses the limitations as shown in the rejections above.  ALI
the processing unit executes the instructions to verify the item level specific payment information corresponds to the item level transaction details and obtain a transaction authorization by:
transmitting the item level specific payment information to the gateway; and
receiving the transaction authorization from the gateway in response to the transmission of the item level specific payment information. 
See at least Figures 1, 3A as well as associated and related text; paragraphs 0027, 0064, 0067, 0070, 0071, 0090, 0091, and 0102.

Claim 4:
The combination of ALI/FOULDS/GRIGG/BERGMAN discloses the limitations as shown in the rejections above.  ALI further discloses:
the processing unit executes the instructions to verify the item level specific payment information corresponds to the item level transaction details by:
comparing the item level specific payment information to the item level transaction details; and
determining that the item level specific payment information is for an item indicated by the item level transaction details.
See at least Figures 1, 3A as well as associated and related text; paragraphs 0027, 0064, 0067, 0070, 0071, 0090, 0091, and 0102.







Claim 5:
The combination of ALI/FOULDS/GRIGG/BERGMAN discloses the limitations as shown in the rejections above.  ALI
the processing unit executes the instructions to receive the item level specific payment information from a customer by:
receiving an identifier from the customer associated with a payment collection processing and customer engagement platform accessible loyalty or rewards program; and
receiving the item level specific payment information from the gateway in response to transmitting the identifier to the gateway.
See at least Figures 1, 3A as well as associated and related text; paragraphs 0015, 0027, 0043, 0064, 0067, 0070, 0071, 0090, 0091, and 0102, 0139, 0151, and 0160.

Claim 6:
The combination of ALI/FOULDS/GRIGG/BERGMAN discloses the limitations as shown in the rejections above.  ALI/FOULDS/GRIGG does not specifically disclose the processing unit further executes instructions to update a payment collection processing and customer engagement platform accessible loyalty or rewards program with the item level transaction details via the gateway. BERGMAN, however, in at least paragraph 0018 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALI/FOULDS/GRIGG with the technique of BERGMAN because, “In the past, most sales, and other commercial activities, were conducted in person at merchant or vendor locations.  Then, as now, in ALI: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  

Claim 7:
ALI as shown below discloses the following limitations:
a non-transitory storage medium storing instructions; (see at least Figure 1 as well as associated and related text)
a processing unit coupled to the non-transitory storage medium that executes the instructions to: (see at least Figure 1 as well as associated and related text)
receive item level transaction details associated with a transaction from a point of sale system; (see at least Figures 1, 3A as well as associated and related text; paragraphs 0027, 0070, 0071, 0090, 0091, 0102)
receive item level specific payment information from a customer via a customer engagement device; (see at least paragraphs 0016, 0019, 0020)
compare the item level specific payment information to the item level transaction details; (see at least paragraphs 0157, 0163, 0170, 0015)
provide a transaction authorization to the customer engagement device upon at least determining that the item level specific payment information is for an item indicated by the item level transaction details. (see at least paragraphs 0015, 0054, 0058, 0157, 0163, and 0170)
ALI does not specifically disclose the following limitations, but FOULDS as shown does:
generate an electronic payment token associated with the item level transaction details;
transmit the electronic payment token to the point of sale system;
wherein the item level specific payment information is associated with the electronic payment token;
See at least Figures 1, 3, and 4 as well as associated and related text; paragraphs 0031, 0034, 0036, and 0041.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALI with the technique of FOULDS because, “In the past, most sales, and other commercial activities, were conducted in person at merchant or vendor locations.  Then, as now, in conducting such activities, purchasers have typically provided payment for their purchases using paper money, cheques, or manually-processed credit cards.  With the development of electronic networks, quicker and more efficient methods of processing payment have become possible.  For example, electronic processing of credit cards has become feasible, as well as direct payment using bank cards and cash equivalent account cards, such as pre-paid cards, gift cards, or loyalty program cards.” (ALI: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
The combination of ALI/FOULDS does not specifically disclose:
a customer engagement device
using at least one of the first or second transaction information, present to the user promotional material supplied by one of a merchant selling the first item and the second item, the promotional material not in the user’s possession prior to the presentation of the promotional material;
apply the promotional material to a cost of at least one of the first item or second item;
BERGMAN, however, in at least paragraphs 0018, 0024, and 0027 does.  BERGMAN, however, in at least Figure 1 as well as associated and related text, and in at least paragraphs 0016-0018, 0024, 0027, and 0036 discloses providing coupons to users on their mobile device.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALI/FOULDS/GRIGG with the technique of BERGMAN because, “In the past, most sales, and other commercial activities, were conducted in person at merchant or vendor locations.  Then, as now, in conducting such activities, purchasers have typically provided payment for their purchases using paper money, cheques, or manually-processed credit cards.  With the development of electronic networks, quicker and more efficient methods of processing payment have become possible.  For example, electronic processing of credit cards has become feasible, as well as direct payment using bank cards and cash equivalent account cards, such as pre-paid cards, gift cards, or loyalty program cards.” (ALI: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of ALI/FOULDS/BERGMAN does not specifically disclose:
wherein the item level transaction details comprise first transaction information about a first item, and second transaction information about a second item;
receive payment details from a customer, comprising item level specific payment information, the item level specific payment information including:
a first payment method to be applied to the first item at least partially based on the first transaction information; and
a second payment method to be applied to a the second item at least partially based on the second transaction information;
GRIGG, however, in at least Claim 1 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALI/FOULDS with the technique of GRIGG because, “There is a need for systems, apparatuses and methods that lessen the burden associated with carrying credit cards, checks, cash, and other payment vehicles while maximizing the benefits of using different payment vehicles to purchase different categories of goods and services.” (GRIGG: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Furthermore, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 8:
 ALI/FOULDS/GRIGG/BERGMAN discloses the limitations as shown in the rejections above.  ALI further discloses:
the processing unit executes the instructions to provide a transaction authorization to the customer engagement device upon:
determining that the item level specific payment information is for the item indicated by the item level transaction details; and
processing at least one additional payment information.
See at least Figures 1, 3A as well as associated and related text; paragraphs 0027, 0057, 0064, 0067, 0070, 0071, 0090, 0091, and 0102.

Claim 9:
The combination of ALI/FOULDS/GRIGG/BERGMAN discloses the limitations as shown in the rejections above.  ALI further discloses:
the processing unit executes the instructions to provide a transaction authorization to the customer engagement device upon:
determining that the item level specific payment information is for the item indicated by the item level transaction details; and
validating the item level specific payment information.
See at least paragraphs 0157, 0163, 0170, and 0015.

Claim 10:
The combination of ALI/FOULDS/GRIGG/BERGMAN discloses the limitations as shown in the rejections above.  ALI further discloses wherein the processing unit further executes instructions to update a payment collection processing and customer engagement platform accessible loyalty or rewards program with the item level transaction details.  See at least paragraphs 0023, 0136, and 0177.

Claim 11:
ALI as shown below discloses the following limitations:
a non-transitory storage medium storing instructions; (see at least Figure 1 as well as associated and related text)
a processing unit coupled to the non-transitory storage medium that executes the instructions to: (see at least Figure 1 as well as associated and related text)
provide item level transaction details associated with the transaction to the customer engagement device based at least in part on receiving the electronic transaction token from the customer engagement device.  ; (see at least Figures 1, 3A as well as associated and related text; paragraphs 0027, 0070, 0071, 0090, 0091, 0102)
receive payment information for the transaction from the customer engagement device; (see at least paragraphs 0016, 0019, 0020)
update an account in a payment collection processing and customer engagement platform accessible loyalty or rewards program based on an item indicated in the item level transaction details. (see at least paragraphs 0023, 0136, and 0177)
ALI does not specifically disclose the following limitations, but FOULDS as shown does:
send an electronic transaction token to a point of sale system based at least in part on receiving item level details associated with a transaction from the point of sale system:
receive the electronic transaction token from a customer engagement device;
See at least Figures 1, 3, and 4 as well as associated and related text; paragraphs 0031, 0034, 0036, and 0041.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALI with the technique of FOULDS because, “In the past, most sales, and other commercial activities, were conducted in person at merchant or vendor locations.  Then, as now, in conducting such activities, purchasers have typically provided payment for their purchases using paper money, cheques, or manually-processed credit cards.  ALI: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
The combination of ALI/FOULDS does not specifically disclose:
a customer engagement device.  
using at least one of the first or second transaction information, present to the user promotional material supplied by one of a merchant selling the first item and the second item, the promotional material not in the user’s possession prior to the presentation of the promotional material;
apply the promotional material to a cost of at least one of the first item or second item;
BERGMAN, however, in at least paragraphs 0018, 0024, and 0027 does.  BERGMAN, however, in at least Figure 1 as well as associated and related text, and in at least paragraphs 0016-0018, 0024, 0027, and 0036 discloses providing coupons to users on their mobile device.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALI/FOULDS/GRIGG with the technique of BERGMAN because, “In the past, most sales, and other commercial activities, were conducted in person at merchant or vendor locations.  Then, as now, in conducting such activities, purchasers have typically provided payment for their purchases using paper money, cheques, or manually-processed credit cards.  With the development of electronic networks, quicker and more efficient methods of processing payment have become possible.  ALI: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of ALI/FOULDS/BERGMAN does not specifically disclose:
wherein the item level transaction details comprise first transaction information about a first item, and second transaction information about a second item;
receive payment details from a customer, comprising item level specific payment information, the item level specific payment information including:
a first payment method to be applied to the first item at least partially based on the first transaction information; and
a second payment method to be applied to a the second item at least partially based on the second transaction information;
GRIGG, however, in at least Claim 1 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of ALI/FOULDS with the technique of GRIGG because, “There is a need for systems, apparatuses and methods that lessen the burden associated with carrying credit cards, checks, cash, and other payment vehicles while maximizing the benefits of using different payment vehicles to purchase different categories of goods and services.” (GRIGG: paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability KSR v. Teleflex, 127 S. Ct. 1727 (2007)). In addition, the limitation as claimed by the invention is merely an improvement over a base device, product, or method as taught by the references.  The prior art of record also teaches a comparable device improved in the same way.  The technical ability existed to improve the base device in the same way and the result of the improvement is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  Furthermore, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 12:
The combination of ALI/FOULDS/BERGMAN/GRIGG discloses the limitations as shown in the rejections above.  ALI further discloses:
membership in the payment collection processing and customer engagement platform accessible loyalty or rewards program includes at least one of:
customers of a merchant who operates the point of sale system; 
purchasers of an item indicated in the item level transaction details; 
account holders of a payment account provider associated with the payment information; and
users of the payment collection processing and customer engagement platform that includes the payment collection processing and customer engagement platform gateway.
See at least paragraphs 0064 and 0067.

Claims 13 and 14:
The combination of ALI/FOULDS/BERGMAN/GRIGG discloses the limitations as shown in the rejections above.  ALI further discloses:
the payment collection processing and customer engagement platform gateway controls the payment collection processing and customer engagement platform accessible loyalty or rewards program.
the payment collection processing and customer engagement platform gateway communicates with a computer system that controls the payment collection processing and customer engagement platform accessible loyalty or rewards program.
See at least paragraphs 0102-0103. 




Claims 15 and 16:
The combination of ALI/FOULDS/BERGMAN/GRIGG discloses the limitations as shown in the rejections above.  ALI further discloses:
the processing unit further executes the instructions to process the payment information based on the account in the payment collection processing and customer engagement platform accessible loyalty or rewards program.
the processing unit further executes the instructions to process the payment information for less than an amount associated with the transaction based on the account in the payment collection processing and customer engagement platform accessible loyalty or rewards program.
See at least paragraphs 0017, 0019, 0054, 0084, and 0142.

Claim 17:
The combination of ALI/FOULDS/BERGMAN/GRIGG discloses the limitations as shown in the rejections above.  ALI further discloses:
the processing unit further executes instructions to:
instruct the customer engagement device to prompt a customer to create the account in the payment collection processing and customer engagement platform accessible loyalty or rewards program; and
create the account in the payment collection processing and customer engagement platform accessible loyalty or rewards program based on information received via the customer engagement device in response to the prompt.
See at least paragraphs 0062, 0087, and 0193.

Claim 18:
The combination of ALI/FOULDS/BERGMAN/GRIGG discloses the limitations as shown in the rejections above.  ALI further discloses the account in the payment collection processing and customer engagement platform accessible loyalty or rewards program includes information related to transactions associated with different merchants.  See at least paragraphs 0023 and 0086.

Claim 19:
The combination of ALI/FOULDS/BERGMAN/GRIGG discloses the limitations as shown in the rejections above.  ALI further discloses:
the processing unit further executes instructions to:
select promotional material based at least on the account in the payment collection processing and customer engagement platform accessible loyalty or rewards program; and 
instruct the customer engagement device to present the promotional material to a consumer.
See at least paragraphs 0095 and 0149.

Claim 20:
The combination of ALI/FOULDS/BERGMAN/GRIGG discloses the limitations as shown in the rejections above.  ALI further discloses the processing unit further executes the instructions to instruct the customer engagement device to present details regarding a status of the account in the payment collection processing and customer engagement platform accessible loyalty or rewards program.  See at least paragraphs 0022, 0160, and 0163.








Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Robin Arnfield.  Mobile Wallets 101.  (2015). Retrieved online 05/05/2021.
https://nmgprod.s3.amazonaws.com/media/filer_public/5b/21/5b215f56-d08f-48e2-9cc0-469a2953ad3a/mobilewallets_guide_mpt.pdf

GRAYLIN WILL. SYSTEM AND METHOD FOR INCORPORATING ONE-TIME TOKENS, COUPONS, AND REWARD SYSTEMS INTO MERCHANT POINT OF SALE.   (WO 2013/066910 A1) 

Applicant’s amendment filed on 03/22/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)